Citation Nr: 1825292	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lower flank pain; claimed as a left hip strain and residuals of left ovary removal, to include stomach pain.  

2.  Entitlement to service connection for unexplained syncope. 

3.  Entitlement to service connection for a right eye disorder.  

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

6.  Entitlement to non-service-connected pension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  She waived RO consideration of any additional evidence added to her file.



FINDINGS OF FACT

1.  A chronic disorder manifested by lower flank pain is unrelated to service.

2.  During service the Veteran was treated for unexplained syncope and an acute right eye injury that resolved without residuals, she is not shown to have (or at any time during the pendency of her claim to have had) a central nervous system disorder, including as manifested by unexplained syncope, or a right eye disorder.

3.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had), skin cancer or an acquired psychiatric disability, to include PTSD. 

4.  The Veteran does not have qualifying wartime service for non-service-connected pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lower flank pain; claimed as a left hip strain and residuals of left ovary removal, to include stomach pain, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for unexplained syncope and a right eye disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2017).

5.  The criteria for non-service-connected pension benefits have not been met.  38 U.S.C. §§ 1502, 1513, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.277, 3.340 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been afforded VA examinations in connection with the claims of service connection for stomach pain, residuals of left ovary removal, an acquired psychiatric disorder and skin cancer.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  With respect to the present claims, as there is no competent credible evidence of record which indicates that the Veteran has been diagnosed with residuals of left ovary removal (including stomach pain), an acquired psychiatric disorder or skin cancer during the appeal period, an examination and/or opinion as to these matters is not required.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including psychoses (but not PTSD) and malignant tumors, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

During her July 2017 Board hearing, the Veteran testified that her lower flank pain initially started in service as left hip pain due to physical activity/fitness and led to exploratory surgery and left ovary removal after service, in 2003.  [Notably, in a June 2011 VA Form 21-4138, Statement in Support of Claim, she asserted that the unexplained syncope treated during service "later led to removal of left ovary;" however, during her Board hearing, the Veteran clarified that syncope is not associated with the left ovary removal.]  She has also testified that she currently experiences lower stomach and continued left hip pain related to the left ovary removal (she does not claim a gastrointestinal disorder).  

The Veteran also claims service connection for residuals of right eye injury after an incident in which a chemical (cleaning solution) inadvertently splashed into her eye, skin cancer due to sun exposure in service, narcolepsy (unexplained syncope, losing consciousness, passing out) due to heat exposure during service and an acquired psychiatric disorder, including PTSD.  She has reported that her psychiatric disorder is the result of her observations of and interactions with a person who was brought onboard ship and died.  See June 30, 2011 statement attached to VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma.  

As explained below, her current lower flank pain (including left hip pain, removal of left ovary and lower stomach pain) has not been linked to her active duty service and she has not been diagnosed with a right eye disorder (other than refractive error), unexplained syncope, skin cancer or an acquired psychiatric disorder, including PTSD, during the appeal period.  

Lower Flank

It is not in dispute that the Veteran currently experiences lower flank pain (see, e.g, June 2013 VA treatment report noting "long history of pelvic pain since 1980's" and November 2013 VA treatment report noting "constant left side pain").  It is also not in dispute that she was treated for complaints in that anatomical area in service.  Specifically, she was treated for fainting spell and increased gastric/abdominal pain in July 1986 (which was normal on examination the following day), left hip muscle strain/tendonitis in April 1987 (May 1987 left hip X-ray study was normal) and right sided back pain (flank pain to palpation) in January 1989.  

However, the Veteran's November 1989 service separation examination report shows clinically normal examination of the abdomen and viscera, genitourinary system and pelvis.  In addition, she reported no history of lower flank related complaints.  The initial post service report of lower flank related complaints is not until October 2003, nearly 14 years after service, when a private treatment report notes a "new problem which was seen on her CAT scan which is a new left ovarian mass."  The examiner noted that the Veteran reported no major complaints and, specifically with the left ovarian mass, stated "she does not have any associated symptoms."  Private treatment records also include a February 2010 report which notes that the Veteran complained of pain which "has been hurting in the lower pelvic area bilaterally off and on for several months."  The pain had resolved the following month and ultrasound was normal.  Consequently, service connection for lower flank pain; claimed as a left hip strain and residuals of left ovary removal, to include stomach pain, on the basis that such disability became manifest in service and persisted is not warranted.

What remains for consideration is (in the absence of a showing of onset in service and continuity of complaints/symptoms since), the Veteran's current lower flank pain; claimed as a left hip strain and residuals of left ovary removal, to include stomach pain, may be related to her remote service/complaints and injury therein.  Whether there is a nexus between a current wrist disability and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

On May 2012 VA hip examination, the diagnosis was left hip strain, diagnosed in 1980's, resolved.  Based on interview and examination of the Veteran and review of her claims file, the examiner opined that the Veteran's hip condition is unrelated to service.  The examiner explained that the service treatment records show that the hip strain/tendonitis treated in service was self-limiting and resolved, as confirmed by the Veteran's service separation examination, and her current symptoms are due to a different condition (the Veteran is getting worked up for a back condition (for which service connection is neither established nor claimed) which would give her the symptoms that she has on the left side.)  In addition, an August 2011 private treatment report includes an assessment of "pelvic pain or symptoms associated with female genital organs unspecified," for which service connection has also not been established.  As the VA examiner's opinion reflects familiarity with the record, and includes a rationale with citation to supporting factual data, the Board finds it to be highly probative evidence in the matter.  In the absence of competent evidence to the contrary, the Board finds it persuasive.

There is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of her current lower flank pain, claimed as a left hip strain and residuals of left ovary removal, to include stomach pain.  The Veteran has not submitted any medical opinion or medical literature in support of her claims.  To the extent that she attempts to support her claims of service connection for lower flank pain by her more recent accounts of continuity of symptoms since service, these accounts lack credibility as such accounts are inconsistent with other evidence of record, including her service separation examination and the October 2003 record noting that she had no symptoms in the area in question.  In this regard, the Veteran's recent statements were made for the purposes of obtaining VA benefits more than 20 years after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).

Unexplained Syncope, Skin Cancer and Right Eye

The Veteran also seeks service connection for unexplained syncope, skin cancer and a right eye disorder.  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses of unexplained syncope.  The May 2012 VA Central Nervous System and Neuromuscular Diseases examination report includes no diagnosis of a central nervous system condition and notes that the syncope treated in service as "most likely due to a vasovascular episode," which is not a central nervous system condition and resolved without central nervous system residual.  There is also no diagnosis of skin cancer.  Squamous cell carcinoma in the perirectal was treated in September 2003, there is no clinical evidence of subsequent recurrence of cancer.  Likewise, there is no diagnosis of a ratable right eye disorder.  The May 2012 VA eye examination report notes that 1989 right eye chemical keratitis healed without residuals the following day.  The Veteran underwent bilateral lasik surgery in 1994.  Specifically, review of the record shows that the Veteran's post service treatment records are silent as to a diagnosis of these disabilities.  

Regarding the right eye claim, the service treatment records show the Veteran was treated for an eye injury in January 1989, after cleaning solvent splashed into her right eye.  A treatment record the following day includes an assessment of resolved chemical abrasion, right eye.  There is no finding of a current (or at any time during the appeal period) right eye disability as a result of injury.  [Notably, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 4571 1990).]  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 


Acquired Psychiatric Disorder, Including PTSD

Service connection for PTSD, in particular, requires: medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5)).

The claims file does not contain any record diagnosing PTSD in accordance with VA regulation, 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The extensive medical records on file are silent as to a diagnosis of PTSD or an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Notably, although the Veteran has testified that she has a psychiatric disorder as a result of a stressful incident during her active duty service, review of the competent (medical) evidence of record shows that that she has neither complained of nor been diagnosed with a psychiatric disorder.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Absent evidence of a current diagnosis of PTSD or an acquired psychiatric disorder, service connection simply is not possible because there is no present disorder to attribute to an incident during the Veteran's military service.  McClain v. Nicholson, 21 Vet. App. 319 (2007); 38 C.F.R. § 3.304(f)(1).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C. § 5107; Brammer v. Derwinski, 3 Vet. App. 223 (1992).


Conclusion

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis and etiology of the specific disabilities claimed in this case - lower flank pain (claimed as a left hip strain and residuals of left ovary removal, to include stomach pain), unexplained syncope, skin cancer, a right eye disorder and/or a psychiatric disability, to include PTSD - fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions by the Veteran as to diagnoses and causation have no probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for lower flank pain (claimed as a left hip strain and residuals of left ovary removal, to include stomach pain), unexplained syncope, skin cancer, a right eye disorder and an acquired psychiatric disorder, including PTSD; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Pension

VA will grant non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

The term "active military, naval, and air service" is defined by statute, and includes active duty and any period of active duty for training which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.  The Veteran has one period of service, from December 1985 to December 1989 with the United States Navy, which qualifies as active military service.

The term "period of war" is defined by statute, and includes the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War period began on August 2, 1990 and ends on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101(33); 38 C.F.R. § 3.2(i).  

The Veteran's active service occurred after the Vietnam War and prior to the Persian Gulf War.  The Board acknowledges that the Veteran reported at the July 2017 hearing that the ship on which she served received incoming gunfire during her military service.  However, although the Veteran may have served in an area in which there was conflict, her dates of service are not within a 'period of war' as defined by statue.  

As the Veteran does not have qualifying wartime service, entitlement to non-service-connected pension benefits is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Consequently, the Veteran's claim must be denied as lacking legal merit.



ORDER

The appeal seeking service connection for lower flank pain; claimed as a left hip strain and residuals of left ovary removal, to include stomach pain, is denied. 

The appeal seeking service connection for unexplained syncope is denied. 

The appeal seeking service connection for skin cancer is denied.

The appeal seeking service connection for a right eye disorder is denied.

The appeal seeking service connection for a an acquired psychiatric disorder, including PTSD, is denied.

The appeal seeking non-service-connected pension is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


